Citation Nr: 1757025	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  14-19 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for left ear hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for low back pain.

3.  Whether new and material evidence has been received to reopen a claim for hypertension.

4.  Entitlement to service connection for left ear hearing loss.

5.  Entitlement to service connection for low back pain.

6. Entitlement to service connection for hypertension. 
 
7.  Entitlement to service connection for supratellar bursa effusion, bilateral knees.

8.  Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to March 1989 and from October 1989 to November 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In April 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript is associated with the claims folder.

The Veteran perfected an appeal on the issues of entitlement to service connection for sleep apnea and sinusitis in an October 2016 VA Form 9 and the undersigned VLJ heard the Veteran's testimony concerning these issues at the April 2017 hearing.  This appeal has not yet been certified to the Board and it appears the RO may not have yet concluded development on these issues.  Thus, the Board will not accept jurisdiction over these issues at this time, but they will be the subject of a future Board decision, if otherwise in order.

The issues of entitlement to service connection for a bilateral knee disability, gout, left ear hearing loss, low back pain, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection for hearing loss of the left ear, low back pain, and hypertension was denied in an unappealed November 1997 rating decision.  

2.  Evidence received since the November 1997 rating decision is new and relates to unestablished facts necessary to substantiate these claims.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim for service connection left ear hearing loss have been met.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156 (2017). 

2.  The criteria for reopening the claim for service connection for low back pain have been met.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156 (2017).

3.  The criteria for reopening the claim for service connection hypertension have been met.  38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156 (2017).
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C. § 5108; Knightly v. Brown, 6 Vet. App. 200 (1994).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Id. at 117.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for hypertension, low back pain, and left ear hearing loss was denied in a November 1997 rating decision on the basis that the claims were not well grounded; and more specifically that there no evidence which demonstrated that the claimed disabilities were incurred in service.  Evidence associated with the file at the time of the November 1997 determination included service treatment records, April 1996 VA examination, the Veteran's December 1996 statement, various VA treatment records dated from December 1992 to January 1997, and a June 1993 Gulf War registry examination.  

A notice of disagreement was received in May 1998 and a statement of the case was issued in June 1998.  In an August 1999 decision, the Board found, in pertinent part, that a timely substantive appeal was not received on these issues.  As new and material evidence was not received within a year of notice of the November 1997 rating determination and the determination became final based on the evidence then of record.  38 U.S.C. § 7105 (2017); 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103 (2017); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  Further Section 7(b) of the VCAA was inapplicable to this claim, as it did not become final between July 14, 1999, and the date of the enactment (November 9, 2000).  See Pub. L. No. 106-475, § 7, subpart (b), 114 Stat. 2096 (2000).

Evidence associated with the file since the November 1997 determination includes lay statements, VA treatment records, VA examination reports and April 2017 hearing testimony.  An April 2011 VA audiological examination contains a nexus opinion for the current left ear hearing loss.  The April 2017 hearing testimony shows that the Veteran testified to having hearing problems and low back pain in service.  He also reported that his back pain was related to the rigors of service, including carrying 60 to 80 pounds of equipment, air assault jumps, repelling and constantly wearing boots.  The Veteran also testified that his treating clinician had related his hypertension to his service-connected bipolar disorder.  The VA examination report and hearing testimony is new.  This evidence addresses causal nexus, a previously unestablished fact necessary to substantiate the claim, and also triggers VA's duty to assist.  Therefore, it is also material.   

For these reasons, reopening of the previously denied claims of service connection for hearing loss of the left ear, low back pain, and hypertension is warranted.  The reopened claims are addressed further in the remand section.


ORDER

The claim of service connection for hearing loss of the left ear is reopened; to that extent only, the appeal is granted.

The claim of service connection for low back pain is reopened; to that extent only, the appeal is granted.


The claim of service connection for hypertension is reopened; to that extent only, the appeal is granted.


REMAND

The Veteran asserts that his left ear hearing loss is causally related to his sinusitis.  See April 2017 hearing testimony.  As noted in the Introduction, an appeal on the issue of entitlement to service connection for sinusitis is currently pending; therefore, the claims are inextricably intertwined.  The Board will defer adjudication of the hearing loss claim at this time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

The Veteran asserts a back disability had onset in service and is essentially related to the rigors of service.  During his April 2017 hearing, the Veteran testified that his back pain began in service and was related to the rigors of service, including carrying 60 to 80 pounds of equipment, air assault jumps, repelling and constantly wearing boots.  The Veteran has not been provided with a VA examination in relation to this claim.  As such, the Board finds that a VA examination is necessary.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran seeks service connection for hypertension as secondary to his service-connected bipolar disorder.  In the Veteran's April 2017 hearing testimony, he specifically asserted that his hypertension is related to his service-connected bipolar disorder, as it has caused his blood pressure to fluctuate in accordance with his mood swings.  He also suggested that his treating provider had indicated this to him as well.  The Veteran has not been provided with a VA examination in relation to this claim.  As such, the Board finds that a VA examination is necessary.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran believes his bilateral knee disabilities may be related to the physical rigors of service, including the constant wearing of boots, running, repelling, being on airborne status, and often carrying 60 to 80 pounds of equipment.  See April 2017 hearing testimony.  The Veteran testified that the disabilities began in service, but he did not seek treatment at that time.  See also December 1996 VA treatment records.

Service treatment records contain one report of knee pain in November 1988.  The Veteran reported pain with onset 3 weeks prior; the diagnosis was knee pain.  The Veteran underwent a VA examination in April 2011 and was diagnosed with minimal supratellar bursa effusion.  The examiner opined that it is unlikely that minimal supratellar bursa effusion is related to military service and explained that the rationale was the absence of documented complaint or treatment.  This opinion and rationale does not reflect adequate consideration of the Veteran's credible report that knee symptoms began in service and continued thereafter.  Moreover, opinions based solely on the lack of medical documentation are inadequate.  Dalton v. Peake, 21 Vet. App. 23 (2007).  Accordingly, a new examination and opinion should be obtained.  

In addition, the VA examination report shows that the Veteran reported he received private treatment for right knee arthroscopic ligament repair in 1989 in Thomasville, Alabama.  These private treatment records are not associated with the claims file.  On remand, the RO should attempt to obtain these records of hospitalization and treatment.

Finally, the Veteran seeks service connection for gout.  In April 2017 hearing testimony, the Veteran disclosed that he received private treatment for this disability in Sweetwater, Alabama.  VA has not attempted to obtain those records.  Upon remand, the identified records must be obtained, as well as any outstanding relevant VA treatment records.  See 38 C.F.R. § 3.159 (c) (2017).  As the claim is already being remanded for records, the Veteran should also be afforded an examination to determine the etiology of his disability. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify and give necessary authorization for any private doctor who has treated him for his claimed disabilities, to specifically include 1989 treatment for his right knee from a physician in Thomasville, Alabama and treatment for his gout from a physician in Sweetwater, Alabama.  Upon receipt of any necessary authorization, take appropriate action to contact the identified providers and request any outstanding, non-duplicative records.  Also, obtain complete VA treatment records since January 2017.  I

If either the VA or private records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e) (2017). 

2.  Schedule the Veteran for a VA examination to evaluate the nature and etiology of his claimed bilateral knee, low back, and gout disabilities.  The entire claims file, to include all electronic files, must be reviewed by the examiner(s).  All appropriate diagnostic testing must be conducted. 

a) The examiner is asked to identify all bilateral knee, low back, and gout conditions present.

b) For all identified conditions, the examiner is to provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that such disabilities had onset in service, or are otherwise related to his active service.  

A complete rationale for the requested opinions should be provided.  The examiner's opinion and rationale should reflect consideration of the Veteran's testimony regarding onset of pain and his contention about the impact of the rigors of service from wearing boots, running, repelling, and often carrying 60 to 80 pounds of equipment.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, he or she must explain why this is so.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  The entire claims file must be reviewed by the examiner.  All appropriate diagnostic testing must be conducted. 

a)  The examiner is asked to indicate whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's hypertension had onset in service; is otherwise related to service; or manifested within one year of service discharge.  

b) The examiner is also asked to indicate whether it is at least as likely as not that the Veteran's hypertension is either caused or aggravated by his service-connected bipolar disorder.  

Note: In answering this question, two opinions are required: one for proximate causation and a second for aggravation.  The term "aggravation" means a chronic worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should establish a baseline level of severity of the hypertension prior to aggravation by the service-connected bipolar disorder. 

The examiner must provide a rationale for the requested opinions.  If the examiner is unable to provide an opinion without resort to mere speculation, he or she should so indicate and explain why an opinion cannot be rendered.

4.  Finally, readjudicate the appeal.  If any of the benefits sought are not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


